DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on May 16 of 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Transmissive Display Including a Back Light with Multiple Stacked Lightguides with a Fold.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,275,204 (NICHOL et al.)

Regarding independent claim 1, NICHOL et al. in patented claim 1 teaches a display (see preamble) including a light emitting surface (see line 2); a spatial light modulator having an active area (see line 3); a first lightguide (see line 4) including a first core layer having opposing surfaces with a first thickness therebetween (see lines 5 and 6), and a first light emitting region comprising a first plurality of light extraction features arranged in a pattern that varies spatially in the first light emitting region (see lines 7-9); a second lightguide (see line 10) including a second core layer having opposing surfaces with a second thickness therebetween (see lines 11 and 12), and a second light emitting region comprising a second plurality of light extraction features arranged in a pattern that varies spatially in the second light emitting region (see lines 13-15); and a light source positioned to emit first light that propagates into the first core layer (see lines 17 and 18), totally internally reflects within the first core layer (see lines 18 and 19), is extracted from the first core layer by the first plurality of light extraction features (see lines 19 and 20), exits the first core layer in the first light emitting region (see lines 20 and 21), is directed to pass through the second light emitting region and illuminates the active area (see lines 21-23); the light source positioned to emit second light that propagates into the second core layer (see lines 23-25), totally internally reflects within the second core layer (see lines 25 and 26), is extracted from the second core layer by the second plurality of light extraction features such that the second light exits the second core layer in the second light emitting region and is directed to illuminate the active area (see lines 26-30), wherein the second light emitting region is positioned between the first light emitting region and the active area of the display in a first direction parallel to a direction normal to the light emitting surface of the display (see lines 31-35), and the first core layer and the second core layer are folded at a first fold (see lines 35 and 36). 
Patented claim 1 of NICHOL et al. teaches all the limitations of the claim, as previously detailed, except the spatial light modulator being transmissive.
However, the examiner takes Official Notice of the use and advantages of transmissive spatial light modulators, specifically in combination with light sources including light guides, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known transmissive spatial light modulator for the spatial light modulator in the patented display of NICHOL et al., as necessitated by the specific requirements of a given application.

Regarding dependent claim 2, NICHOL et al. in patented claim 7 teaches a radius of curvature of the first core layer and the second core layer at the first fold is greater than 10 times the first thickness and less than 75 times the first thickness.

Regarding dependent claim 3, NICHOL et al. in patented claim 8 teaches the first thickness and the second thickness are less than 0.2 millimeter. 

Regarding dependent claim 4, NICHOL et al. in patented claim 2 teaches the first thickness and the second thickness are between 0.005 millimeter and 0.175 millimeter. 

Regarding dependent claim 5, NICHOL et al. in patented claim 3 teaches the first core layer is optically coupled to the second core layer using one or more layers, and the second core layer is optically coupled to the transmissive spatial light modulator using one or more layers. 
Patented claim 3 of NICHOL et al. teaches, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, as previously detailed, except the first core layer coupled below the second light emitting region, or the second core layer coupled below the active area.
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to couple the first core layer below the second light emitting region, and the second core layer coupled below the active area, to achieve the predictable result of enabling the first and second core layers to function with the transmissive spatial light modulator (as previously modified). 

Regarding dependent claim 6, NICHOL et al. in patented claim 4 teaches a cladding layer positioned between the first core layer and the second core layer. 

Regarding dependent claim 7, NICHOL et al. in patented claim 5 teaches a third lightguide comprising a third core layer having opposing surfaces with a third thickness therebetween (see lines 1-3) and a third light emitting region comprising a third plurality of light extraction features arranged in a pattern that varies spatially in the third light emitting region (see lines 3-6); a first adhesive layer with a first adhesive thickness positioned between the first core layer and the second core layer (see lines 6-8); and a second adhesive layer with a second adhesive thickness positioned between the second core layer and the third core layer (see lines 8-10), wherein a total thickness including the first thickness, the second thickness, the third thickness, the first adhesive thickness, and the second adhesive thickness is less than 100 micrometers (see lines 10-13). 

Regarding dependent claim 8, NICHOL et al. in patented claim 9 teaches the first lightguide comprises a first light mixing region along the first lightguide between the light source and the first light emitting region, the second lightguide comprises a second light mixing region along the second lightguide between the light source and the second light emitting region, and the first light mixing region and the second light mixing region are folded at the first fold. 

Regarding dependent claim 9, NICHOL et al. in patented claim 10 teaches a portion of the first light mixing region and the light source are positioned behind the transmissive spatial light modulator and behind the first light emitting region. 

Regarding dependent claim 10, NICHOL et al. in patented claim 11 teaches the first core layer comprises a first array of coupling lightguides in a form of strips (see lines 1-3), each coupling lightguide of the first array of coupling lightguides terminates in a bounding edge (see lines 3 and 4), and each coupling lightguide of the first array of coupling lightguides is folded such that the first array of coupling lightguides are stacked (see lines 4-7); the second core layer comprises a second array of coupling lightguides in a form of strips (see lines 7 and 8), each coupling lightguide of the second array of coupling lightguides terminates in a bounding edge (see lines 8-10), and each coupling lightguide of the second array of coupling lightguides is folded such that the second array of coupling lightguides are stacked (see lines 10-12); and the bounding edges of the first array of coupling lightguides and the bounding edges of the second array of coupling lightguides define a light input surface positioned to receive light from the light source (see lines 12-16). 

Regarding dependent claim 11, NICHOL et al. in patented claim 12 teaches the first array of coupling lightguides and the second array of coupling lightguides alternate at the light input surface. 

Regarding dependent claim 12, NICHOL et al. in patented claim 6 teaches light turning features wherein the light from the light source exiting the first core layer in the first light emitting region is directed by the light turning features to pass through the second light emitting region. 

Regarding independent claim 13, NICHOL et al. in patented claim 13 teaches display (see preamble) including a spatial light modulator having an active area (see line 2); a first film-based lightguide having opposing surfaces with a first thickness between 0.005 millimeter and 0.175 millimeter therebetween (see lines 3-5); a second film-based lightguide having opposing surfaces with a second thickness between 0.005 millimeter and 0.175 millimeter (see lines 6-8); and a light source positioned to emit light that propagates into the first film-based lightguide and the second film-based lightguide such that it totally internally reflects within the first film-based lightguide and the second film-based lightguide, respectively (see lines 9-13), is extracted from the first film-based lightguide and the second film-based lightguide (see lines 13-15), and illuminates the active area (see line 15), wherein the second film-based lightguide is positioned between the first film-based lightguide and the active area (see lines 16-18 ), and the first film-based lightguide and the second film-based lightguide are folded at a first fold (see lines 18 and 19).
Patented claim 13 of NICHOL et al. teaches all the limitations of the claim, as previously detailed, except the spatial light modulator being transmissive.
However, the examiner takes Official Notice of the use and advantages of transmissive spatial light modulators, specifically in combination with light sources including light guides, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known transmissive spatial light modulator for the spatial light modulator in the patented display of NICHOL et al., as necessitated by the specific requirements of a given application. 

Regarding dependent claim 14, NICHOL et al. in patented claim 14 teaches a radius of curvature of the first film-based lightguide and the second film-based lightguide at the first fold is greater than 10 times the first thickness and less than 75 times the first thickness. 

Regarding dependent claim 15, NICHOL et al. in patented claim 15 teaches the first film-based lightguide is optically coupled to the second film-based lightguide below the active area using one or more layers and the second film-based lightguide is optically coupled to the transmissive spatial light modulator below the active area using one or more layers. 

Regarding dependent claim 16, NICHOL et al. in patented claim 18 teaches the first film-based lightguide comprises a first light mixing region along the first film-based lightguide between the light source and a first light emitting region of the first film-based lightguide (see lines 1-4), the second film-based lightguide comprises a second light mixing region along the second film-based lightguide between the light source and a second light emitting region of the second film-based lightguide (see lines 5-9), and the first light mixing region and the second light mixing region are folded at the first fold (see lines 9-11). 

Regarding dependent claim 17, NICHOL et al. in patented claim 19 teaches a portion of the first light mixing region and the light source are positioned behind the transmissive spatial light modulator and behind the first light emitting region. 

Regarding dependent claim 18, NICHOL et al. in patented claim 16 teaches the first film-based lightguide comprises a first array of coupling lightguides in a form of strips (see lines 1-3), each coupling lightguide of the first array of coupling lightguides terminates in a bounding edge (see lines 3 and 4), and each coupling lightguide of the first array of coupling lightguides is folded such that the first array of coupling lightguides are stacked (see lines 5-7); the second film-based lightguide comprises a second array of coupling lightguides in a form of strips (see lines 7-9), each coupling lightguide of the second array of coupling lightguides terminates in a bounding edge (see lines 9 and 10), and each coupling lightguide of the second array of coupling lightguides is folded such that the second array of coupling lightguides are stacked (see lines 11-13); and the bounding edges of the first array of coupling lightguides and the bounding edges of the second array of coupling lightguides define a light input surface positioned to receive the light from the light source (see lines 13-16). 

Regarding dependent claim 19, NICHOL et al. in patented claim 17 teaches light turning features wherein the light from the light source extracted from the first film-based lightguide is directed by the light turning features to pass through the active area. 

Regarding independent claim 20, NICHOL et al. in patented claim 21 teaches light emitting device (see preamble of patented claim 20) including a spatial light modulator having an active area (see line 2 of patented claim 20); a plurality of lightguides stacked by the active area with one or more cladding or adhesive layers therebetween (see lines 3-5 of patented claim 20); and a light source positioned behind the spatial light modulator and the plurality of lightguides to emit light that propagates into the plurality of lightguides such that it totally internally reflects within each lightguide of the plurality of lightguides (see lines 6-9 of patented claim 20), is extracted from each lightguide of the plurality of lightguides (see lines 9-11 of patented claim 20), and illuminates the active area (see line 11 of patented claim 20), wherein each lightguide of the plurality of lightguides comprises a light mixing region along each lightguide between the light source and a light emitting region of each lightguide (see lines 1-4 of patented claim 21) and each lightguide is folded at a fold (see lines 12 and 13 of patented claim 20). 
Patented claim 21 of NICHOL et al. teaches all the limitations of the claim, as previously detailed, except the spatial light modulator being transmissive, the plurality of light guides being stacked below the active area, or each lightguide folded behind the spatial light modulator.
However, the examiner takes Official Notice of the use and advantages of transmissive spatial light modulators, specifically in combination with light sources including light guides, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to simply substitute a known transmissive spatial light modulator for the spatial light modulator in the patented display of NICHOL et al., as necessitated by the specific requirements of a given application.
Regarding the plurality of light guides being stacked below the active area, or each lightguide folded behind the spatial light modulator, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was made to stack the plurality of light guides below the active area, with each lightguide folded behind the spatial light modulator, to achieve the predictable result of enabling the plurality of light guides to function with the transmissive spatial light modulator (as previously modified).

Regarding dependent claim 21, NICHOL et al. in patented claim 21 teaches, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim, as previously detailed, except the light source comprises an array of red, green, and blue light emitting diodes.
However, the examiner takes Official Notice of the use and advantages of RGB light emitting diode arrays, specifically those use to illuminated display light guides, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known red/green/blue light emitting diode array for the light source in the patented apparatus of NICHOL et al., to obtain the predictable result of enabling the apparatus to produce any color of light and even white light. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunn et al. (U.S. Pat. 6,464,365), Sakai (U.S. Pat. App. Pub. 2004/0119908), Baba (U.S. Pat. 7,413,334), Rinko (U.S. Pat. 7,565,054), Ueyama (U.S. Pat. 7,810,977), Mienko et al. (U.S. Pat. 7,949,213), and Salters et al. (U.S. Pat. 8,016,473) disclose display devices including a spatial light modulator having an active area, a plurality of staked light guides including areas configured to transfer light from one light guide level to another by TIR, a light source positioned to project light into a light incident surface of the stacked light guides. The staked light guides each include a core layer portion for conveying light from a corresponding light incident surface to a corresponding light emitting portion of the light guide, and a plurality of light extraction elements provided in each light emitting area for redirecting conveyed light towards the active area of the spatial light modulator.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875